Matter of Diana M. v Nityanan T. (2014 NY Slip Op 09043)





Matter of Diana M. v Nityanan T.


2014 NY Slip Op 09043


Decided on December 30, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 30, 2014

Sweeny, J.P., Andrias, Saxe, DeGrasse, Gische, JJ.


13851

[*1] In re Diana M., Petitioner-Appellant,
vNityanan T., Respondent-Respondent. 
In re Nityanan T., Petitioner-Respondent, -against-Diana M., Respondent-Appellant.


Amed Marzano & Sediva PLLC, New York (Naved Amed of counsel), for appellant.
Neal D. Futerfas, White Plains, for respondent.

Order, Family Court, New York County (Jane Pearl, J.), entered on or about December 5, 2013, which, to the extent appealed from, denied petitioner mother's application to relocate with the parties' child to Florida, unanimously affirmed, without costs.
The Family Court properly found, after consideration of the evidence adduced at trial, that the proposed relocation would not serve the child's best interests (see Matter of Tropea v Tropea, 87 NY2d 727, 741 [1996]; Matter of David J.B. v Monique H., 52 AD3d 414 [1st Dept 2008]). While petitioner established that a slight economic advantage would be realized by the move to Florida, the advantage did not outweigh the disruption in the child's bond with respondent father so as to warrant relocation (compare Matter of Harrsch v Jesser, 74 AD3d 811 [2d Dept 2010]; Matter of Kevin McK. v Elizabeth A.E., 111 AD3d 124 [1st Dept 2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 30, 2014
CLERK